DETAILED ACTION
	This is the second office action for US Application 17/597,880 for Cable Hangers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-22 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 September 2022.
Applicant's election with traverse of Species VIII in the reply filed on 20 September 2022 is acknowledged.  The traversal is on the ground(s) that Species VIII-XVII are encompassed by claim 19, and claim 19 is directed towards cable hangers that include an attachment mechanism configured to connect to a securement mechanism of a saddle extension.  This is not found persuasive because Applicant has not identified a special technical feature that makes a contribution over the art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is dependent on claim 0 and Claim 28 is dependent upon claim 270.  For examination purposes, it is assumed that claim 23 is dependent on claim 19, and claim 28 is dependent on claim 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 23-30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0113024 to Caveney et al.  Regarding claim 19, Caveney et al. discloses a cable hanger comprising a support member (40) including a proximal end and a distal end.  There is a hanging mechanism (34 or top of 40 in figures 21, 22) arranged at the proximal end of the support member, and configured to attach the cable hanger to a support wire.  There is an attachment mechanism (66) arranged at the distal end of the support member.  There is at least one saddle extension comprising a central post (70) having a proximal end and a distal end.  
There is at least one saddle (86, 88) attached to the central post and configured to support at least one cable.  There is a securement mechanism (148, 150) arranged on the proximal end and configured to attach the saddle extension to the attachment mechanism of the cable hanger.  There is also an attachment mechanism (174) arranged on the distal end of the saddle extension.
Regarding claim 23, the hanging mechanism is offset on the support member relative to the plurality of saddles (see fig. 5).  Regarding claim 24, a plurality of saddles (86, 88) are attached to the central post and form at least one mirrored pair of saddles along the central post from the proximal end of the distal end (see figs. 11-13).  Regarding claim 25, a portion of each of the plurality of saddles is arranged at an angle less than 90 degrees relative to the support member (portions 100 and 108 are arranged at an angle less than 90 degrees).  Regarding claim 26, each of the plurality of saddles (86, 88) includes a first portion (98, 106) perpendicular to the central post, and a second portion (100, 108), extending from the first portion, arranged at an angle less than 90 degrees relative to the central post.
Regarding claim 27, at least one saddle (42, 44) is arranged on the support member.  Regarding claim 28, a plurality of saddles (42, 44) are attached to the support member and form at least one mirrored pair of saddles along the support member from the proximal end to the distal end (see figs. 11-13).  Regarding claim 29, the hanging mechanism (34) is a positive locking member (a clamp).  Regarding claim 30, the hanging mechanism is a hook (see figures 11-13 or 21, 22) attached to the support member.  Regarding claim 31, Regarding claim 33, a second saddle extension is attached to the attachment mechanism of the at least one saddle extension (see paragraph 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al.  Caveney et al. does not specifically disclose an opening of the hook as vertically aligned with the support member.  However, the alignment of the opening relative to the support member is dependent on the shape of the hanging mechanism.  The shape of the hanging mechanism is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as the shape of the hanging mechanism isn’t significant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5564658 to Rinderer
US 4709888 to Cubit
US 6299118 to Farrell
US 3559910 to Babb
US 8840071 to Oh
US 3923277 to Perrault
US 1132999 to Beers
The above prior art discloses various cable hanger systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632